         Case 2:19-cv-00941-WB Document 37 Filed 03/29/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN WRIGHT,                                               CIVIL ACTION
                      Petitioner,

              v.

THOMAS MCGINLEY AND THE                                     NO. 19-941
ATTORNEY GENERAL OF THE STATE
OF PENNSYLVANIA,
              Respondent.

                                           ORDER

       AND NOW, this 29th day of March, 2021, upon careful and independent consideration

of Shawn Wright’s Petition for Writ of Habeas Corpus (Doc. No. 1), Mr. Wright’s Memorandum

of Law (Doc. No. 5), the Respondents’ response in opposition (Doc. No. 32), and the Report and

Recommendation of U.S. Magistrate Judge Richard A. Lloret, it is ORDERED that:

              1. The Report and Recommendation of Magistrate Judge Richard A. Lloret is

       APPROVED and ADOPTED.

              2. Mr. Wright’s Petition for Writ of Habeas Corpus is DENIED and

       DISMISSED with prejudice by separate Judgment, filed contemporaneously with this

       Order. See Federal Rule of Civil Procedure 58(a); Rules Governing Section 2254 Cases

       in the United States District Courts, Rule 12.

              3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

       because “the applicant has [not] made a substantial showing of the denial of a

       constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has not demonstrated that

       “reasonable jurists” would find my “assessment of the constitutional claims debatable or

       wrong.” Slack v. McDaniel, 529 U.S. Case 2:19-cv-00941-WB Document 35-2 Filed

       02/19/21 Page 1 of 2 473, 484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63
  Case 2:19-cv-00941-WB Document 37 Filed 03/29/21 Page 2 of 2




(3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012);

and

       4. The Clerk of Courts shall mark this file CLOSED.

                                           BY THE COURT:


                                           /S/WENDY BEETLESTONE, J.

                                                              __
                                           WENDY BEETLESTONE, J.




                                       2
